DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 9/8/2022 has been received and entered into the case. All arguments and amendments have been considered.
Claims 1-6, 8-12, 16-21 are pending and have been considered on the merits herein. 
Terminal Disclaimer
The terminal disclaimers filed on 9/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US patent No. 10988715 and US patent No. 11248194 have been reviewed and are accepted.  The terminal disclaimer has been recorded. 
The nonstatutory double patenting rejections over Claims 1-6, 8-12, 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11248194 and Claims 1-6, 8-12, 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10, 11, 12, 15-17 of U.S. Patent No. 10988715 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 has been amended to include “up to about 70% by weight of the laundry detergent of water…”, which can include amounts of more than 70%; however, the specification only teaches up to 70% (0162) and thus “about 70%” introduces new matter, not described in the specification as originally filed. Therefore, the amendment changes the scope of the claims and applicant’s invention for which no support is provided. This is a new matter rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3088504 in view of Nielson (US2007/0232514), De Lima (US6403549, IDS) in view of Steer (US7960148, IDS and US9422536) and in further view of UniProt search results (UNIPROT:D3EJV4_GEOS4, IDS (Result 1 of Uniprot search results, SEQ ID NO:1 from Paenibacillus from family GH16, having CBM 56), UNIPROT:I7DGV4_9BACL, IDS (Result 1 of Uniprot search results SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:4 from family 64 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, SEQ ID NO:6) all of record in UniProt search results.

EP3088504 teaches a laundry detergent composition comprising enzymes which include mannanase according to claim 11 and an endoglucanase (0003, 0056, 0063) for cleaning fabric surfaces (0003, 0011, 0021). The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (0041, 0088).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic from 90:1 to 2:3 or even 1:90 thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (0088).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate having a degree of ethoxylating from 0.5-10 (0042, 0043, 0045, 0089, 0090).  
Regarding claims 1 and 12, the laundry detergent composition is a liquid laundry detergent (0003, 0157-0159) and can comprise up to 70% wt water (0157). 

EP’504 does not teach the limitation of claim 1 drawn to the surfactant to enzyme ratio and enzyme class, as well as the limitations of claims 2-6, 16-21.

Nielson (US2007/0232514) teaches a detergent composition comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(0069) and additional enzymes including mannanase (0036, 0082). The detergent is in liquid form and contains up to 70% water (0099).  
The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (0100-0102), wherein the surfactants are present in amounts of up to 60% by weight (0100).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 1-40% and the nonionic is present in amounts from 0.2-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (0101, 0102).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (0101).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (0073, 0074, 0079). 

De Lima (US6403549) teach a detergent composition (col. 1, lines 21-32, col. 17, lines 21-29) comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(col. 15, lines 31). Regarding the ratio of surfactant to enzyme, De Lima teaches a composition comprising surfactants in amounts of surfactant ranging from 25-40% of anionic surfactant in combination with 1-10% nonionic surfactant and enzyme from 0.0001-0.1%, thus falling within applicants range of surfactant to enzyme ratio of 500:1-500000:1 of claim 1 (see col. 19-20 compositions). 
The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (col. 17, lines 32-46), wherein the surfactants are present in amounts of up to 50% by weight (col. 17, lines 32-46).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 0-50% and the nonionic is present in amounts from 0-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (col. 17, lines 32-46).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (col. 17, lines 35-39).  
Thus, before the effective filing date of the claimed invention, detergent compositions comprising endo-1,3-β-glucosidases (glucanase) from (EC 3.2.1.39) where known and used in said compositions. In addition, said compositions were also known and disclosed to comprise surfactants, wherein the surfactant to enzyme ratio falls within applicants claimed 500:1 to 500000:1, thus giving the composition effective properties as a laundry detergent composition. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully utilizing the EC 3.2.1.39 1,3-β-glucanase enzymes of Nielson and DeLima in the detergent composition of EP’504. 
 
The above references do not teach an enzyme having at least about 95% sequence identity to one or more of SEQ ID NO:1-6 according to claims 1, 16-21. 

Steer (US7960148 and US9422536) teaches endo-1,3-β-glucanases from EC 3.2.1.39 (abstract, col., 1, lines 28-58, col. 7, lines 25-39, col. 7-16) to be used in household and industrial cleaning agents (col. 1, lines 46-58, col. 2, lines 21-25).  Steer teaches an endo-1,3-β-glucanase amino acid sequence, sequence 500, having 94.1% identity to SEQ ID NO:5 of the instant invention, which is taken to meet the claim limitation of at least about 95% (see search results in related US Application16816429 (now US patent 10988715) containing identical SEQ ID NO:1-6, see hit #2 and #4, respectively of patent database search of SEQ ID NO:5 also available under public PAIR and in search results in instant application). The enzymes are disclosed to be in family 16 (col. 6, lines 60-63, col. 111, lines 48 and 49). They teach that when used in a liquid detergent/cleaning composition, the detergent may comprise surfactants including anionic and nonionic surfactants (col. 137, lines 10-55, col. 139, lines 17-30) and may comprise additional enzymes including mannanases (col. 137, lines 60-col. 138, lines 1-5). The enzymes are present in the composition in amounts of 0.01-5% (col. 137, lines 57-59, col. 139, lines 45-46). Steer teaches the liquid detergent may comprise water in amounts falling within applicants “up to about 70%” because the claimed amount encompasses amounts lower than about 70% (0476 of US9422536). 
It would have been obvious before the effective filing date to use EC 3.2.1.39 1,3-β-glucanase enzymes having at least about 95% identity to one or more of SEQ ID NO:1-6 as taught by Steer and those provided in the UnitPro search results in the composition of EP’504 with Nielson and De Lima because said enzymes are taught to be useful in laundry detergent compositions as claimed and are EC 3.2.1.39 1,3-β-glucanase enzymes having the properties of claims 2-6. 
Regarding claims 3-6, 16-21, it should be noted that all sequences of the instant application, i. e.  SEQ ID NO:1-6 are 100% known in the art and specifically being of bacterial origin, from GH family 16 or 64 and having the CBM 6 or 56 according to claims 3-6, see UNIPROT:D3EJV4_GEOS4 (Result 1 of Uniprot search results, 100% identity to SEQ ID NO:1 from Paenibacillus from family GH16, having CBM 56), UNIPROT:I7DGV4_9BACL (Result 1 of Uniprot search results having 100% identity to SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:4 from family 64 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:6) all of record in UniProt search results. 

Thus, before the effective filing date of the claimed invention, EC 3.2.1.39 1,3-β-glucanase enzymes having 100% identity to one or more of SEQ ID NO:1-6 and possessing the properties of claims 4-6 were known. Thus, one of ordinary skill in the art would have had a reasonable expectation of successfully using said enzymes in laundry detergent compositions as claimed as they inherently possess the claimed properties of claims 4-6 and would be useful as effective detergent agent enzymes. 


Claim 1-6, 8-12, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US2007/0232514), De Lima (US6403549) in view of Steer (US7960148 and US9422536) and UNIPROT:D3EJV4_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:1 from Paenibacillus from family GH16, having CBM 56), UNIPROT:I7DGV4_9BACL (Result 1 of Uniprot search results SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, SEQ ID NO:4 from family 64 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, SEQ ID NO:6) all of record in UniProt search results.

Nielson (US2007/0232514) teaches a detergent composition comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(0069) and additional enzymes including mannanase (0036, 0082). The detergent is in liquid form and contains up to 70% water (0099).  

The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (0100-0102), wherein the surfactants are present in amounts of up to 60% by weight (0100).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 1-40% and the nonionic is present in amounts from 0.2-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (0101, 0102).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (0101).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (0073, 0074, 0079). 

Nielson does not teach the claimed surfactant to enzyme ratio of claim 1. 

De Lima (US6403549) teach a detergent composition (col. 1, lines 21-32, col. 17, lines 21-29) comprising enzymes including endo-1,3-β-glucosidases from (EC 3.2.1.39)(col. 15, lines 31). Regarding the ratio of surfactant to enzyme, De Lima teaches a composition comprising surfactants in amounts of surfactant ranging from 25-40% of anionic surfactant in combination with 1-10% nonionic surfactant and enzyme from 0.0001-0.1%, thus falling within applicants range of surfactant to enzyme ratio of 500:1-500000:1 of claim 1 (see col. 19-20 compositions). 
The cleaning composition also comprises a surfactant wherein the surfactant comprises an anionic and nonionic surfactant (col. 17, lines 32-46), wherein the surfactants are present in amounts of up to 50% by weight (col. 17, lines 32-46).
Regarding claims 8 and 9, the anionic surfactant is used in combination with a nonionic surfactant having a ratio of anionic to nonionic. The anionic surfactant is present in amounts from 0-50% and the nonionic is present in amounts from 0-40%,  thus falling within applicants claimed range of 30:1 to 1:2 of claim 9 (col. 17, lines 32-46).  
Regarding claim 10, the anionic surfactant is selected from an alkyl benzene sulphonate and an ethoxylated sulphate (col. 17, lines 35-39).  
Regarding claim 12, the laundry detergent composition is a liquid laundry detergent (col. 17, lines 14-17). 
Thus, before the effective filing date of the claimed invention, detergent compositions comprising endo-1,3-β-glucosidases (glucanase) from (EC 3.2.1.39) and surfactant were known and used in said compositions. In addition, said compositions were also known and disclosed to comprise the surfactant to enzyme ratio, falling within applicants claimed 500:1 to 500000:1, thus giving the composition effective properties as a laundry detergent composition. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully utilizing the surfactant to enzyme ratio of De Lima in the detergent composition of Nielson. 
 
The above references do not teach an enzyme having at least about 95% sequence identity to one or more of SEQ ID NO:1-6 according to claims 1, 16-21. 

Steer (US7960148 and US9422536) teaches endo-1,3-β-glucanases from EC 3.2.1.39 (abstract, col., 1, lines 28-58, col. 7, lines 25-39, col. 7-16) to be used in household and industrial cleaning agents (col. 1, lines 46-58, col. 2, lines 21-25).  Steer teaches an endo-1,3-β-glucanase amino acid sequence, sequence 500, having 94.1% identity to SEQ ID NO:5 of the instant invention, which is taken to meet the claim limitation of at least about 95% (see search results in related US Application16816429 (now US patent 10988715) containing identical SEQ ID NO:1-6, see hit #2 and #4, respectively of patent database search of SEQ ID NO:5 also available under public PAIR and in search results in instant application). The enzymes are disclosed to be in family 16 (col. 6, lines 60-63, col. 111, lines 48 and 49). They teach that when used in a liquid detergent/cleaning composition, the detergent may comprise surfactants including anionic and nonionic surfactants (col. 137, lines 10-55, col. 139, lines 17-30) and may comprise additional enzymes including mannanases (col. 137, lines 60-col. 138, lines 1-5). The enzymes are present in the composition in amounts of 0.01-5% (col. 137, lines 57-59, col. 139, lines 45-46). Steer teaches the liquid detergent may comprise water in amounts falling within applicants “up to about 70%” because the claimed amount encompasses amounts lower than about 70% (0476 of US9422536). 
It would have been obvious before the effective filing date to use EC 3.2.1.39 1,3-β-glucanase enzymes having at least about 95% identity to one or more of SEQ ID NO:1-6 as taught by Steer and those provided in the UnitPro search results in the composition of Nielson and De Lima because said enzymes are taught to be useful in laundry detergent compositions as claimed and are EC 3.2.1.39 1,3-β-glucanase enzymes having the properties of claims 2-6. 
Regarding claims 3-6, 16-21, it should be noted that all sequences of the instant application, i.e.  SEQ ID NO:1-6 are 100% known in the art and specifically being of bacterial origin, from GH family 16 or 64 and having the CBM 6 or 56 according to claims 3-6, see UNIPROT:D3EJV4_GEOS4 (Result 1 of Uniprot search results, 100% identity to SEQ ID NO:1 from Paenibacillus from family GH16, having CBM 56), UNIPROT:I7DGV4_9BACL (Result 1 of Uniprot search results having 100% identity to SEQ ID NO:2 from Paenibacillus), UNIPROT:G0L219_ZOBGA (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:3 from Zobellia galactanivorans family GH16), UNIPROT:D3EIP3_GEOS4 (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:4 from family 64 and having CBM 56), UNIPROT:A5IL44_THEP1 (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:5, from Thermotoga petrophila), UNIPROT:GUB_RHOMR (Result 1 of Uniprot search results, having 100% identity to SEQ ID NO:6) all of record in UniProt search results. 

Thus, before the effective filing date of the claimed invention, EC 3.2.1.39 1,3-β-glucanase enzymes having 100% identity to one or more of SEQ ID NO:1-6 and possessing the properties of claims 4-6 were known. Thus, one of ordinary skill in the art would have had a reasonable expectation of successfully using said enzymes in laundry detergent compositions as claimed as they inherently possess the claimed properties of claims 4-6 and would be useful as effective detergent agent enzymes. 

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. Applicants only argument is that the art does not teach an enzyme having at least about 95% identity to one or more of SEQ ID NO. 1-6.
It was previously demonstrated that enzymes having 100% identity to each of SEQ ID NO. 1-6 were known in the art and laundry detergent compositions comprising EC 3.2.1.39 1,3-β-glucanase enzymes were known before the effective filing date of the claimed invention. In addition, the amendment of at least about 95% is anticipated by the Steer references which teach 94.1% identity to SEQ ID NO:1; however a posita  would have a reasonable expectation of successfully using known EC 3.2.1.39 1,3-β-glucanase enzymes having the claimed properties of claims 2-6 in a laundry detergent composition in light of the teachings of the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631